UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                           )
RAJ K. PATEL,                              )
                                           )
           Plaintiff,                      )
                                           )
        v.                                 )          Civil Action No. 21-cv-1076 (TSC)
                                           )
                                           )
JOE BIDEN, President of the United States, )
et al.,                                    )
                                           )
           Defendants.                     )
                                           )

                                 MEMORANDUM OPINION

         Pro se Plaintiff Raj K. Patel brings this action against the President of the United States,

a former U.S. President, the University of Notre Dame, one of its professors, Emory University,

the Federal Bureau of Investigation, the “United States Military,” and the State of Indiana. His

allegations appear to be based on:

 •   Notre Dame Law School examinations that were allegedly graded one month late due to the
     professor’s pregnancy, but in which Plaintiff earned A’s before taking voluntary leave.
     Compl. p. 5;

 •   Lowered grades and weight gain caused by “stress weapons,” as well as the use of “stress
     weapons” by government officials. Id. pp. 9, 16-18;

 •   Law School professors who “said [Plaintiff’s] word patterns,” and the “transference” of
     “word patterns” to former President Trump, without legal authority or compensation. Id. pp.
     6-7, 9, 11;

 •   Breach of Plaintiff’s privacy through eavesdropping and “e-battery through hotel
     television,” involving government officials. Id. pp. 7, 12;

 •   Violation of Plaintiff’s “Declaration of Independence” right to be “free to represent a
     charter.” Id. p. 6; and

                                            Page 1 of 2
    •   An ongoing unexplained “conspiracy” involving the whitehouse.gov website since the
        Obama presidency. Id. p. 12.

          Although he named fewer Defendants, Plaintiff filed an almost identical Complaint in the

    Northern District of Indiana, Patel v. Martinez, 3:21-cv-241-RLM-JPK, in which the court

    dismissed his Complaint sua sponte for lack of subject matter jurisdiction. This court will do

    the same.

           “Dismissal for lack of subject-matter jurisdiction because of the inadequacy of the

federal claim is proper only when the claim is ‘so insubstantial, implausible, foreclosed by prior

decisions of this Court, or otherwise completely devoid of merit as not to involve a federal

controversy.’” Steel Co. v. Citizens for a Better Env’t., 523 U.S. 83, 89 (1998) (quoting Oneida

Indian Nation of N.Y. v. County of Oneida, 414 U.S. 661, 666 (1974)). Because Plaintiff has

failed to proffer factual allegations that are plausible and/or actionable, by separate order, the

court sua sponte will dismiss the Complaint and this civil action without prejudice. 1



Date: July 2, 2021


                                                Tanya S. Chutkan
                                                TANYA S. CHUTKAN
                                                United States District Judge




1
  The court will also deny Plaintiff's Motion to Amend the Complaint, ECF No. 5, because the
proposed amendments do not change the outcome of the litigation. Likewise, the court will deny
Plaintiff’s Motion for Order directing the United States Marshals to serve process in this action,
ECF No. 3, and Plaintiff’s Motion for CM/ECF access, ECF No. 2.
                                            Page 2 of 2